                                         Case 3:18-cv-03670-WHO Document 370 Filed 12/17/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     TERADATA CORPORATION, et al.,                      Case No. 18-cv-03670-WHO (JCS)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER REGARDING DISCOVERY
                                                 v.                                         DISPUTE AND REQUIRING
                                   9
                                                                                            APPEARANCE
                                  10     SAP SE, et al.,
                                                                                            Re: Dkt. No. 367
                                                        Defendants.
                                  11
                                  12          The Court has reviewed the parties’ latest joint letter raising a discovery dispute (dkt. 367).
Northern District of California
 United States District Court




                                  13   Each party may take an additional ten hours of corporate deposition testimony under Rule 30(b)(6)

                                  14   of the Federal Rules of Civil Procedure, for a total of thirty-one hours per side. The 140-hour

                                  15   limit on total deposition time remains unchanged.

                                  16          The Court further ORDERS that lead trial counsel and the chief executive officer of each

                                  17   party shall appear at 9:30 AM on December 18, 2020 via Zoom webinar to address the manner in

                                  18   which discovery has been conducted in this case.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 17, 2020

                                  21                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  22                                                    Chief Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
